ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-039, concluding that DANIEL N. SHAPIRO of HACKENSACK, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with client), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under supervision. for a period of two years and attend Alcoholics Anonymous meetings on a regular basis;
And good cause appearing;
It is ORDERED that DANIEL N. SHAPIRO is hereby reprimanded; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall attend Alcoholics Anonymous meetings on a regular basis, said schedule to be approved and his attendance to be monitored by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*369ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.